DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 6568231).

Regarding claim 1, Huang discloses An auxiliary trim locking module configured for use with a handle including a shank, wherein the handle is mounted for rotation relative to a rose having an aperture defined therein, the auxiliary trim locking module comprising: 
a collar (28; Huang) including an annular ring (Fig.1; Huang) defining an opening (28; Huang) sized and shaped to receive the shank, the collar extending along a longitudinal axis defining a proximal direction and an opposite distal direction; 
a blocking member (3; Huang)  movably mounted to the collar, the blocking member including: 
a projection (31; Huang) sized and shaped to be received in the aperture; and 
an arm (311; Huang)  operable to be manually engaged by a user to shift the blocking member between a proximal position and a distal position; and 
a biasing mechanism (34; Huang)  urging the blocking member toward the distal position.

Regarding claim 2, Huang discloses The auxiliary trim locking module of claim 1, further comprising a fastener (15; Huang) operable to secure the collar to the shank.

Regarding claim 3, Huang discloses The auxiliary trim locking module of claim 1, wherein the opening has a circular cross-section (Fig.1; Huang).

Regarding claim 4, Huang discloses The auxiliary trim locking module of claim 1, further comprising a retainer (411; Huang) operable to selectively retain the blocking member in the proximal position.

Regarding claim 21, Huang discloses The auxiliary trim locking module of claim 1, wherein the collar circumferentially surrounds the opening (Fig.1; Huang).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Huang (US 6568231).  

Regarding claim 5, Huang discloses The auxiliary trim locking module of claim 1, wherein the blocking member further comprises: 
a body portion engaged with the biasing mechanism(34; Huang), wherein the projection extends from the body portion (Fig. 2; Huang)  in the distal direction, and wherein the arm extends from the body portion in a first lateral direction.
Huang discloses the claimed invention except for a second arm extending from the body portion in a second lateral direction opposite the first lateral direction.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify a second arm extending from the body portion in a second lateral direction opposite the first lateral direction, since mere duplication of the essential working parts of a device involves only routine skill in the art.

Claim 6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Huang (US 6568231).  

Regarding claim 6, Huang discloses The auxiliary trim locking module of claim 1, further comprising 
An auxiliary trim locking module configured for use with a handle (311 Fig.3; Huang)  including a shank, wherein the handle is mounted for rotation relative to a rose having an aperture defined therein( Fig.3; Huang), the auxiliary trim locking module comprising: 
a collar (28; Huang) defining an opening sized and shaped to receive the shank, the collar extending along a longitudinal axis defining a proximal direction and an opposite distal direction; 
a blocking member (3; Huang)  movably mounted to the collar, the blocking member including: 
a projection (31; Huang) sized and shaped to be received in the aperture; and 
an arm (311; Huang) operable to be manually engaged by a user to shift the blocking member between a proximal position and a distal position; 
a biasing mechanism (34; Huang) urging the blocking member toward the distal position; and a fastener (15; Huang); wherein the collar includes a first radial aperture (311, Fig.3; Huang) and a 
Huang discloses the claimed invention except for second radial aperture positioned diametrically opposite the first radial aperture; and wherein the fastener is operable to be selectively placed in each of the first radial aperture and the second radial aperture to secure the collar to the shank. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify second radial aperture positioned diametrically opposite the first radial aperture; and wherein the fastener is operable to be selectively placed in each of the first radial aperture and the second radial aperture to secure the collar to the shank, since mere duplication of the essential working parts of a device involves only routine skill in the art.

Claim 13-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Huang (US 6568231).  

Regarding claim 13, Huang discloses A system, comprising: 
a lockset comprising: 
a rose(28; Huang) including a first engagement feature; 
a spindle (22; Huang)mounted for rotation relative to the rose, wherein the spindle is rotatable about a longitudinal axis; and a handle (21.1; Huang) rotationally coupled with the spindle, the handle including a shank (Fig.2; Huang)extending along the longitudinal axis; and a trim locking module (331.1; Huang)releasably mounted to the lockset, the trim locking module comprising: a collar (331; Huang) including an annular ring (Fig.3; Huang) defining an opening through which the shank extends, wherein the collar is releasably secured to the shank; 
a blocking member (3; Huang) include engagement feature operable to engage the first engagement feature, wherein the blocking member is movably mounted to the collar for movement between a blocking position and an unblocking position; and a biasing mechanism (34; Huang) urging the blocking member toward the blocking position; wherein, with the blocking member in the blocking position, the first engagement feature and the second engagement feature are engaged with one another and prevent rotation of the handle relative to the rose; and wherein, with the blocking member in the unblocking position, the first engagement feature and the engagement feature are disengaged from one another and do not prevent rotation of the handle relative to the rose.
Huang discloses the claimed invention except for a second engagement feature.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify a second engagement feature, since mere duplication of the essential working parts of a device involves only routine skill in the art.

Regarding claim 14, Huang makes obvious The system of claim 13, wherein one of the first engagement feature or the second engagement feature comprises a projection(31; Huang), and wherein the other of the first engagement feature or the second engagement feature comprises an aperture sized and shaped to receive the projection.

Regarding claim 15, Huang makes obvious The system of claim 13, further comprising a fastener (15; Huang)  releasably securing the collar to the shank, the fastener extending through a first collar aperture formed in the collar and into a shank aperture formed in the shank.

Regarding claim 16, Huang makes obvious The system of claim 15, wherein the collar further includes a second collar aperture (Fig.2; Huang); wherein the lockset has a first configuration in which the handle (21; Huang) is mounted to the spindle in a first orientation and the fastener extends into the shank aperture(Fig.2; Huang)  via the first collar aperture; and wherein the lockset has a second configuration in which the handle is mounted to the spindle in a second orientation (21,rotated left right orientation; Huang) and the fastener extends into the shank aperture via the second collar aperture.

Regarding claim 17, Huang makes obvious The system of claim 16, wherein the first collar aperture and the second collar aperture are positioned diametrically opposite one another (within 16, Fig. 1; Huang.

Regarding claim 18, Huang makes obvious The system of claim 13, wherein the collar circumferentially surrounds the shank (gig. 1; Huang).

Regarding claim 19, Huang makes obvious The system of claim 13, wherein the blocking member (31; Huang) is mounted to the collar for longitudinal movement between the blocking position and the unblocking position.

Regarding claim 20, Huang makes obvious The system of claim 13, wherein the collar includes a collar aperture 9Fig. 1 within 16; Huang), the shank includes a shank aperture, and the spindle (22; Huang) comprises a spindle aperture; and wherein a removable fastener (211; Huang) extends between the collar aperture, the shank aperture, and the spindle aperture such that the removable fastener releasably couples the shank with the collar and the spindle (Fig. 2; Huang).

Allowable Subject Matter
Claims 7, 9-12 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  the structural recitation and method steps cannot be accomplished as claimed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675